Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                               Jan 29 2014, 9:57 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

P. JEFFREY SCHLESINGER                           GREGORY F. ZOELLER
Appellate Public Defender                        Attorney General of Indiana
Crown Point, Indiana
                                                 MICHAEL GENE WORDEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MAURICE D. BECKHAM,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 45A04-1305-CR-234
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Thomas Stefaniak, Jr., Judge
                            Cause No. 45G04-1111-MR-00007




                                      January 29, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                Case Summary and Issues

       Maurice Danyeal Beckham appeals his sentence, following a guilty plea, for

murder. On appeal, Beckham raises two restated issues: 1) whether the trial court abused

its discretion in imposition of his sentence; and 2) whether his sentence is inappropriate

in light of his character and the nature of his offense. Concluding that the trial court did

not abuse its discretion and Beckham’s sentence is not inappropriate, we affirm.

                               Facts and Procedural History

       On November 7, 2011, Dominique Greenlaw was giving Beckham, a childhood

friend, a ride home. Greenlaw had just dropped off another passenger, and Beckham was

seated behind Greenlaw. Beckham shot Greenlaw in the head with a handgun, killing

Greenlaw.

       The State charged Beckham with murder.            Three doctors ultimately found

Beckham competent to stand trial. The psychology reports noted that Beckham’s mental

health records described prior diagnoses of schizoaffective disorder, acute psychosis,

cannabis abuse, and schizophrenia. Prior to his trial date, Beckham pleaded guilty but

mentally ill to murder. As part of the plea agreement Beckham’s sentence was capped at

fifty-five years. At sentencing, the court found as mitigating factors Beckham’s mental

illness and that he pleaded guilty and accepted responsibility. As aggravating factors, the

court found that in 2005 Beckham was arrested for possession of marijuana, pleaded

guilty, and was sentenced to sixty days in jail; and that Beckham was in need of

“correctional and rehabilitative treatment that can best be provided by his commitment to

a penal facility because of his past criminal conviction and his mental illness, which has a

stronger likelihood of being able to be treated within the Department of Correction or an
                                             2
appropriate facility within the State.” Sentencing Transcript at 26. The court found that

the mitigating and aggravating factors were equal to each other, and sentenced Beckham

to fifty-five years. This appeal followed.

                                          Discussion and Decision

                                     I. Sentencing by the Trial Court

                                           A. Standard of Review

        The determination of a defendant’s sentence is within the trial court’s discretion,

and we review sentencing only for an abuse of that discretion. Newman v. State, 719

N.E.2d 832, 838 (Ind. Ct. App. 1999), trans. denied. It is the trial court’s responsibility to

determine the weight to be given to aggravating or mitigating circumstances, and the

proper weight to be afforded to mitigating factors may be no weight at all. Id.

                                          B. Beckham’s Sentence

        Beckham first argues that the trial court abused its discretion by not explicitly

considering the factors enumerated in Weeks v. State, 697 N.E.2d 28, 30 (Ind. 1998)—

factors guiding a court in deciding whether to give mitigating weight to the mental illness

of a guilty but mentally ill defendant.1 “The factors are not exclusive but are among

those the trial court must consider in determining what, if any, mitigating weight to give

to any evidence of a defendant’s mental illness after a finding or plea of guilty but

mentally ill.” Smith v. State, 770 N.E.2d 818, 823 (Ind. 2002). In both Smith and

Weeks, however, the trial court did not find the defendant’s mental illness to be a


        1
           The factors include “(1) the extent of the defendant’s inability to control his or her behavior due to the
disorder or impairment; (2) overall limitations on functioning; (3) the duration of the mental illness; and (4) the
extent of any nexus between the disorder or impairment and the commission of the crime.” Weeks, 697 N.E.2d at
30.

                                                         3
mitigating factor and had not considered the Weeks factors in coming to its

determination. Because the trial court here did give mitigating weight to Beckham’s

mental illness, we disagree that the trial court abused its discretion in not explicitly

evaluating the Weeks factors when coming to its decision.

       Beckham also argues that the court abused its discretion in finding as an

aggravating factor that Beckham needed rehabilitative treatment.       We disagree.     A

sentencing court must do more than simply state that a defendant is in need of

correctional or rehabilitative treatment; the court must explain why the defendant “is in

need of treatment in a penal facility for a period in excess of the presumptive sentence.”

Archer v. State, 689 N.E.2d 678, 684 (Ind. 1997). Here, the court stated that Beckham

was in need of correctional and rehabilitative treatment because of his past criminal

conviction and his mental illness, “which has a stronger likelihood of being able to be

treated within the Department of Correction or an appropriate facility within the State,

[than] it can be on the outside in society, so that another event like this does not occur

again for that period of incarceration.” Sent. Tr. at 26. There is no dispute that Beckham

is mentally ill, and at least one of the doctors who evaluated Beckham’s competency

noted that Beckham would “need continued medical assistance for psychological

symptoms.” Appendix at 113. We do not agree that the trial court abused its discretion

in finding as an aggravating factor that Beckham was in need of rehabilitative treatment

due, in particular, to his mental illness.

       The trial court balanced the aggravating and mitigating factors, found them to be

equal, and sentenced Beckham to the advisory sentence for murder. See Ind. Code § 35-


                                             4
50-2-3. We conclude that the trial court did not abuse its discretion in so sentencing

Beckham.

                             II. Appropriateness of Sentence

                                 A. Standard of Review

       We are empowered by Indiana Appellate Rule 7(B) to revise a sentence “if, after

due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” The

burden is on the defendant to persuade us that his sentence has met this inappropriateness

standard of review. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). When

conducting this inquiry, we may look to any factors appearing in the record. Roney v.

State, 872 N.E.2d 192, 206 (Ind. Ct. App. 2007), trans. denied, abrogated on other

grounds by Bethea v. State, 983 N.E.2d 1134, 1144 (Ind. 2013). In reviewing a sentence

under Appellate Rule 7(B), the question “is not whether another sentence is more

appropriate; rather, the question is whether the sentence imposed is inappropriate.” King

v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original). Revision of a

sentence under Indiana Appellate Rule 7(B) requires the appellant to demonstrate that his

sentence is inappropriate in light of both the nature of his offenses and his character.

Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008). The advisory sentence is

our starting point in reviewing the nature of the offense, and the aggravating and

mitigating factors, along with general considerations, are involved in our review of the

character of the offender. Clara v. State, 899 N.E.2d 733, 736 (Ind. Ct. App. 2009).




                                            5
                                          B. Beckham’s Sentence

         Beckham argues that his sentence is inappropriate in light of his character. 2 In

considering the character of the offender, we look foremost to the aggravating and

mitigating factors, which focus largely on Beckham’s mental illness. Given that at least

one psychologist specifically noted that Beckham would need continued medical

assistance for his psychological symptoms, and that Beckham has a history of serious

mental illness diagnoses, we conclude that he is indeed in need of rehabilitative

treatment.      We conclude that the advisory sentence is not inappropriate in light of

Beckham’s character.

                                                   Conclusion

         Concluding that the trial court did not abuse its discretion in imposing Beckham’s

sentence, and that his sentence is not inappropriate in light of his character and the nature

of his offense, we affirm.

         Affirmed.

BARNES, J., and BROWN, J., concur.




         2
            Beckham does not address how or why his sentence might be inappropriate in light of the nature of the
offense, saying only that he acknowledges “that murder is the most serious criminal offense.” Brief of Appellant at
6. We reiterate that Rule 7(B) requires a demonstration that the sentence is inappropriate in light of both the nature
of the offense and the character of the offender. Williams, 891 N.E.2d at 633.
                                                          6